EATON VANCE TAX-MANAGED MID-CAP CORE FUND Supplement to Statement of Additional Information dated March 1, 2011 The following supplements information regarding Eaton Vance Tax-Managed Mid-Cap Core Fund under "Portfolio Managers." in "Investment Advisory and Administrative Services": Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts Paying a Performance Fee Paying a Performance Fee Richard B. England* Registered Investment Companies 6 $1,903.8 0 $0 Other Pooled Investment Vehicles 1 $ 38.4 0 $0 Other Accounts 109 $2,512.8 0 $0 William R. Hackney, III* Registered Investment Companies 6 $1,941.2 0 $0 Other Pooled Investment Vehicles 1 $ 38.4 0 $0 Other Accounts 105 $2,419.1 0 $0 Brian P. Mansfield* Registered Investment Companies 0 $ 0 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Glenn H. Shaw* Registered Investment Companies 0 $ 0 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 * As of March 31, 2011. Messrs. England, Mansfield and Shaw became portfolio managers of Eaton Vance Tax-Managed Mid-Cap Core Fund on May 2, 2011. The following table shows the dollar range of shares of a Fund beneficially owned by its portfolio manager(s) as of the Funds most recent fiscal year ended October 31, 2010 and in the Eaton Vance Family of Funds as of December 31, 2010. Interests in a Portfolio cannot be purchased by a portfolio manager. Aggregate Dollar Range of Equity Dollar Range of Equity Securities Securities Owned in all Registered Funds in Fund Name and Portfolio Manager Owned in the Fund * the Eaton Vance Family of Funds Tax-Managed Mid-Cap Core Fund Richard B. England None $100,001 - $500,000 William R. Hackney, III None $500,001 - $1,000,000 Brian P. Mansfield None $100,001 - $500,000 Glenn H. Shaw None $100,001 - $500,000 * As of March 31, 2011. May 4, 2011
